UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 04-5073



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


GEORGE B. SPENCE,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CR-02-6)


Submitted:   January 3, 2006                 Decided:   January 19, 2006


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John S. Edwards, Roanoke, Virginia, for Appellant.        John L.
Brownlee, United States Attorney, Jean B. Hudson, Assistant United
States   Attorney,  OFFICE   OF   THE  UNITED   STATES   ATTORNEY,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George B. Spence appeals the denial of his motion to compel

specific   performance   of   that   portion    of   his   plea   agreement

requiring the government to make a motion for a downward departure

if Spence offered full, voluntary, and truthful testimony, if he

abided by any reasonable requests of the case agents or the United

States Attorney’s Office, and if his efforts resulted in the

prosecution of another person.           Having carefully considered the

parties’ submissions, we affirm for the reasons stated in the

opinion of the district court.           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                     2